DETAILED ACTION
Response to Arguments
1.	Applicant's arguments filed 19 September 2022 have been fully considered but they are not persuasive.
	Applicant asserts, on pages 12-13 of Remarks, that “Without conceding the merits of the rejection of independent claims 1, 16, 22, and 28 under 35 U.S.C. § 102—and solely to expedite prosecution—Applicant has amended independent claims 1, 16, 22, and 28. For example, independent claim 1 has been amended to recite, in part, “monitoring a quantity of handoffs between different radio access technologies (RATs) of a plurality of RATs during a time period.” Independent claims 16, 22, and 28 have been amended to include similar features. Xie does not disclose all the features of amended independent claims 1, 16, 22, and 28. For example, Xie does not disclose “monitoring a quantity of handoffs between different radio access technologies (RATs) of a plurality of RATs during a time period,” as recited in amended independent claim 1.
The Office Action alleges that Xie discloses “monitoring a quantity of handoffs between a plurality of radio access technologies (RATS) during a time period,” as recited in previously- presented independent claim 1. Office Action, p. 3, citing Xie J] [0080]-[0084]). But the features of Xie are not the same as those recited in amended independent claim 1. Xie discusses “handing over a terminal to a macrocell and terminal, access node and gateway.” Xie, Abstract. At the portions cited by the Office Action, Xie describes determining if a terminal is in a “frequent handover state” based on “the number of the cell handovers” or the “number of cell reselections,” without regard to whether the handoffs are “between different radio access technologies (RATs).” See Xie, J [0081]. Further, Xie describes that after determining that the UE is in a “frequent handover state, the UE may selectively modify some measurement parameters so as to meet the requirement of the cell handover/reselection,” for example, by modifying “the reselection priority of cells of different frequency/RAT.” The cited portions of Xie, however, do not disclose “monitoring a quantity of handoffs between different radio access technologies (RATs) of a plurality of RATs during a time period,” as recited in amended independent claim 1. Therefore, for at least these reasons, amended independent claim 1 is allowable over Xie. Amended independent claims 16, 22, and 28 include features that are similar to those of amended independent claim 1 and are likewise allowable for at least similar reasons.” 
	On the contrary, Xie clearly discloses that the measurement of the quantity of handovers is for inter-RAT handovers.  Xie states, in paragraph [0084]:  “When the UE determines that the state is the frequent handover state, the UE may selectively modify some measurement parameters so as to meet the requirement of the cell handover/reselection. For example, the Threshold, Hysterisis, Time_to_trigger (the time period for triggering a neighbor cell measurement or the time period for triggering submission by the UE of a measurement report), measurement period reporting interval and the reselection priority of cells of different frequency/RAT are modified in a certain proportion (by using one or more scaling factors).”  [emphasis added].  Therefore, Xie discloses the features of amended independent claims 1, 16, 22, and 28.
	Applicant asserts, on pages 13-14 of Remarks, that “Xie also does not disclose all the features of amended dependent claim 17. For example, Xie does not disclose “altering measurement information of the handover measurement report,” as recited in amended dependent claim 17. The Office Action alleges that Xie discloses “altering measurement information of the handover measurement report,” as recited in previously-presented dependent claim 17. Office Action, p. 6 (citing Xie, §J [0084]). At the portions cited by the Office Action, Xie describes that a “UE may selectively modify some measurement parameters so as to meet the requirement of the cell handover/reselection.” For example, Xie describes “the Threshold, Hysterisis, Time_to_trigger (the time period for triggering a neighbor cell measurement or the time period for triggering submission by the UE of a measurement report), measurement period reporting interval and the reselection priority of cells of different frequency/RAT are modified.” Xie [0084. Modifying measurement parameters, which define how and when measurements are taken, as described in the cited portions of Xie, however, does not disclose “altering measurement information [itself as opposed to parameters defining when the measurements are taken] of the handover measurement report,” as recited in amended dependent claim 17. Therefore, for at least these reasons, amended dependent claim 17 is allowable over Xie.”
	On the contrary, measurement parameters do correspond to the claimed “measurement information of the handover measurement report”, because parameters are information, and the measurement parameters of Xie are measurement information that is included in the handover measurement report.  Claim 17 does not limit the claimed “measurement information” to acquired measurement data.
	Applicant asserts, on page 15 of Remarks, that “Xie and Banks also do no teach or suggest “ignoring a subset of handover and reselection related messages received by the UE from the plurality of RATs to reduce the rate of handovers and reselections,” as recited in dependent claim 5. The Office Action acknowledges that that Xie does not explicitly disclose “ignoring a subset of handover and reselection related messages received by the UE from the plurality of RATs to reduce the rate of handovers and reselections.” Office Action, p. 8. Instead, the Office Action relies on Banks, as allegedly overcoming the deficiencies of Xie. Office Action, pp. 8-9 (citing Banks, J] [0089]-[0090]). Banks discusses “[c]ontrolling handover of a User Equipment (UE) between first and second base stations in a cellular network.” Banks, Abstract. At the portions cited by the Office Action, Banks describes a mobile FemtoCell (mFC) may “ignore measurement reports from a UE.” A mobile FemtoCell (e.g., a base station), ignoring measurement reports from a UE, however, does not teach or suggest a UE “ignoring a subset of handover and reselection related messages received by the UE from the plurality of RATs to reduce the rate of handovers and reselections,” as recited in dependent claim 5.”
	On the contrary, Banks clearly states, in paragraph [0090]:  “The mFC 2 will ignore measurement reports from a UE that report a macro cell or another femtocell as a best server.”  [emphasis added].  The measurement reports from the UE that are ignored are based on signaling from various base stations that is received by said UE, and are made for the purpose of performing handovers and reselections.  Therefore, the measured base station signals may be considered to be the “handover and reselection related messages” [emphasis added] of claim 5.  The act of ignoring the measurement reports that are received from the UE, is equivalent to ignoring the signals (the handover and reselection related messages), from the various base stations, that are received by said UE.   	

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-4, 16-17, 19, 22-23, 28, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie et al., U.S. Patent Application Publication 2009/0275334 (hereinafter Xie).
	Regarding claim 1, Xie discloses a method for wireless communication performed by an apparatus of a user equipment (UE) (disclosed is a method according to which a terminal judges whether said terminal is in a frequent handover state, according to [0080]-[0084]), comprising: 
	monitoring a quantity of handoffs between different radio access technologies (RATs) of a plurality of RATs during a time period (handovers may occur between cells of different RATs, and are counted during a time period T1, according to [0081]-[0084]); and 
	reducing a rate of handoffs associated with the UE and selecting one of the plurality of RATs for maintaining a wireless connection with the UE in response to the quantity of handoffs exceeding a handoff threshold within the time period (the terminal determines that the handovers during the period T1 exceed a threshold, and that said terminal is therefore in a frequent handover state, whereby, in response, said terminal selectively modifies the measurement parameters of a measurement report in order to meet the requirement of a cell handover to a different RAT, according to [0081]-[0084], whereby such a handover results in the number of handovers for said terminal being reduced, according to [0090]).
	Regarding claim 16, Xie discloses a method for wireless communication performed by an apparatus of a user equipment (UE) (disclosed is a method according to which a terminal judges whether said terminal is in a frequent handover state, according to [0080]-[0084]), comprising: 
	monitoring a quantity of handovers between different radio access technologies (RATs) of a plurality of RATs during a time period (handovers may occur between cells of different RATs, and are counted during a time period T1, according to [0081]-[0084]); 
	selecting one of the plurality of RATs and reducing a rate of handovers associated with the UE in response to the quantity of handovers exceeding a handover threshold within the time period (the terminal determines that the handovers during the period T1 exceed a threshold, and that said terminal is therefore in a frequent handover state, whereby, in response, said terminal selectively modifies the measurement parameters of a measurement report in order to meet the requirement of a cell handover to a different RAT, according to [0081]-[0084], whereby such a handover results in the number of handovers for said terminal being reduced, according to [0090]); and 
	altering a handover measurement report to cause a wireless connection to be maintained with the selected one of the plurality of RATs (the terminal selectively modifies the measurement parameters of a measurement report in order to meet the requirement of a cell handover to a different RAT, according to [0084]).
	Claim 22 recites the apparatus of a user equipment that performs the method of claim 1, and is therefore rejected on the same grounds as claim 1.
	Claim 28 recites the apparatus of a user equipment that performs the method of claim 16, and is therefore rejected on the same grounds as claim 16.
	Regarding claim 2, Xie discloses the method of claim 1, wherein the plurality of RATs include two or more of a first RAT, a second RAT, and a third RAT, the first RAT being a 5G New Radio (NR) RAT, a Long-Term Evolution (LTE) RAT, or a 3G RAT, the second RAT being a 5G NR RAT, an LTE RAT, or a 3G RAT, and the third RAT being wireless local area network (WLAN) RAT (the RATs include LTE and WIMAX (which constitutes a 3G RAT), according to [0043]).
	Regarding claim 3, Xie discloses the method of claim 1, wherein: monitoring the quantity of handoffs between the plurality of RATs during the time period includes monitoring a quantity of handovers and reselections between the plurality of RATs during the time period (the number of reselections is included in the handover (“handoff” and “handover” are considered to be synonymous) count that is compared to a threshold (i.e., the sum of reselections and handovers is compared to the threshold), according to [0081]), and 
	reducing the rate of handoffs associated with the UE includes reducing a rate of handovers and reselections associated with the UE (a handover or reselection to a macrocell that includes several smaller cells is performed in order to reduce further handovers and reselections among those smaller cells, according to [0084], [0090], Fig. 1).
	Regarding claim 4, Xie discloses the method of claim 1, wherein reducing the rate of handoffs associated with the UE includes reducing a rate of handovers associated with the UE, further comprises: reducing a frequency of transmission of a handover measurement report to reduce the rate of handovers (the measurement period reporting interval is modified in proportion to a scaling factor, according to [0084], [0115], whereby said scaling factor may be increased for a slower moving terminal (thereby leading to a long measurement period reporting interval and thus a reduced frequency of transmission of measurement reports and less frequent handovers), according to [0116]).
	Regarding claim 17, Xie discloses the method of claim 16, wherein altering the handover measurement report to cause the wireless connection to be maintained with the selected one of the plurality of RATs further comprises: 
	altering measurement information of the handover measurement report (measurement report parameters are selectively modified by the terminal, according to [0084]); and 
	transmitting the altered handover measurement report to cause the wireless connection to be maintained with the selected one of the plurality of RATs (the terminal transmits the modified measurement in order to handover or reselect to the desired RAT, according to [0084]).
	Regarding claim 19, Xie discloses the method of claim 16, further comprising: reducing the rate of handovers by altering measurement information of the handover measurement report or by reducing a frequency of transmission of the handover measurement report (the measurement period reporting interval is modified in proportion to a scaling factor, according to [0084], [0115], whereby said scaling factor may be increased for a slower moving terminal (thereby leading to a long measurement period reporting interval and thus a reduced frequency of transmission of measurement reports and less frequent handovers) [“reducing a frequency of transmission of the handover measurement report”], according to [0116]).
	Claim 23 does not differ substantively from claim 4, and is therefore rejected on the same grounds as claim 4.
	Claim 30 does not differ substantively from claim 19, and is therefore rejected on the same grounds as claim 19.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Xie as applied to claim 1, in view of Banks et al., U.S. Patent Application Publication 2015/0334625 (hereinafter Banks).
	Regarding claim 1, Xie discloses all the limitations of claim 1.  Additionally, Xie discloses that reducing the rate of handoffs associated with the UE includes reducing a rate of handovers and reselections associated with the UE (the number of reselections is included in the handover (“handoff” and “handover” are considered to be synonymous) count that is compared to a threshold (i.e., the sum of reselections and handovers is compared to the threshold), according to [0081], whereby a handover or reselection to a macrocell that includes several smaller cells is performed in order to reduce further handovers and reselections among those smaller cells, according to [0084], [0090], Fig. 1).
	Xie does not expressly disclose ignoring a subset of handover and reselection related messages received by the UE from the plurality of RATs to reduce the rate of handovers and reselections.
	Banks discloses ignoring a subset of handover and reselection related messages received by the UE from the plurality of RATs to reduce the rate of handovers and reselections (in order to prevent handover away from an mFC (mobile Femtocell), said mFC ignores measurement reports from a UE that report a macro cell or another femtocell, according to [0089]-[0090]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xie with Banks by ignoring a subset of handover and reselection related messages received by the UE from the plurality of RATs to reduce the rate of handovers and reselections.
	One of ordinary skill in the art would have been motivated to make this modification in order to minimize signaling overhead and connection interruptions (Banks:  [0009]).

9.	Claims 13-15, 18, 20-21, 25-27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Xie as applied to claims 1, 17, 19, 22, and 28 in view of Suemitsu et al., U.S. Patent Application Publication 2010/0291931 (hereinafter Suemitsu).
	Regarding claim 13, Xie discloses all the limitations of claim 1.
	Xie does not expressly disclose collecting contextual awareness information associated with the UE over a period of time, wherein reducing the rate of handoffs associated with the UE is based, at least in part, on the contextual awareness information.
	Suemitsu discloses collecting contextual awareness information associated with the UE over a period of time (historical information (such as reception level in communications with base stations, according to [0062]) of a mobile station is collected, according to [0015]), 
	wherein reducing the rate of handoffs associated with the UE is based, at least in part, on the contextual awareness information (the number of handovers is reduced based on the mobile station historical information, according to [0015]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xie with Suemitsu by collecting contextual awareness information associated with the UE over a period of time, wherein reducing the rate of handoffs associated with the UE is based, at least in part, on the contextual awareness information.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate stable communication for a mobile station (Suemitsu:  [0015]).
	Regarding claim 14, the combination of Xie and Suemitsu discloses all the limitations of claim 13.  Additionally, Xie discloses determining real-time contextual awareness information associated with the UE (measurement parameter information associated with the UE is determined, according to [0084]).
	Xie does not expressly disclose determining historical contextual awareness information based on the collected contextual awareness information; and wherein reducing the rate of handoffs associated with the UE is based, at least in part, on the historical contextual awareness information, the real-time contextual awareness information, or both.
	Suemitsu discloses determining historical contextual awareness information based on the collected contextual awareness information (historical information (such as reception level in communications with base stations, according to [0062]) of a mobile station is collected, according to [0015]); and 
	wherein reducing the rate of handoffs associated with the UE is based, at least in part, on the historical contextual awareness information, the real-time contextual awareness information, or both (the number of handovers is reduced based on the mobile station historical information, according to [0015]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xie as modified by Suemitsu with Suemitsu by determining historical contextual awareness information based on the collected contextual awareness information; and wherein reducing the rate of handoffs associated with the UE is based, at least in part, on the historical contextual awareness information, the real-time contextual awareness information, or both.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate stable communication for a mobile station (Suemitsu:  [0015]).
	Regarding claim 15, the combination of Xie and Suemitsu discloses all the limitations of claim 14.  Additionally, Xie discloses that a determination of the real-time contextual awareness information is performed by an application processor of the UE (measurement parameter information associated with the UE is determined, by said UE (and therefore by the processor of said UE), according to [0084]).
	Xie does not expressly disclose that a determination of the historical contextual awareness information is performed by an application processor of the UE, and a reduction of the rate of handoffs associated with the UE is performed by a modem of the UE in response to receiving a command from the application processor, the command provided by the application processor to the modem based on the historical contextual awareness information, the real-time contextual awareness information, or both.
	Suemitsu discloses that a determination of the historical contextual awareness information is performed by an application processor of the UE (the mobile device historical information is sent from said mobile device (and therefore is determined by the processor of said mobile device), according to [0071]), and 
	a reduction of the rate of handoffs associated with the UE is performed by a modem of the UE in response to receiving a command from the application processor, the command provided by the application processor to the modem based on the historical contextual awareness information, the real-time contextual awareness information, or both (the number of handovers that the mobile station undergoes is reduced based on the mobile station historical information (whereby these fewer handovers are performed by the communication circuitry and processing circuitry of said mobile station), according to [0015]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xie as modified by Suemitsu with Suemitsu such that a determination of the historical contextual awareness information is performed by an application processor of the UE, and a reduction of the rate of handoffs associated with the UE is performed by a modem of the UE in response to receiving a command from the application processor, the command provided by the application processor to the modem based on the historical contextual awareness information, the real-time contextual awareness information, or both.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate stable communication for a mobile station (Suemitsu:  [0015]).
	Regarding claim 18, Xie discloses all the limitations of claim 17.
	Xie does not expressly disclose collecting contextual awareness information associated with the UE over a period of time; determining historical contextual awareness information based on the collected contextual awareness information; and altering the measurement information of the handover measurement report based on the historical contextual awareness information.
	Suemitsu discloses collecting contextual awareness information associated with the UE over a period of time (historical information (such as reception level in communications with base stations, according to [0062]) of a mobile station is collected, according to [0015]);
	determining historical contextual awareness information based on the collected contextual awareness information (historical information (such as reception level in communications with base stations, according to [0062]) of a mobile station is collected, according to [0015]); and 
	altering the measurement information of the handover measurement report based on the historical contextual awareness information (the mobile device historical information determines the nature of the measurement information transmitted to one or more base stations, according to [0102]-[0103]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xie with Suemitsu by collecting contextual awareness information associated with the UE over a period of time; determining historical contextual awareness information based on the collected contextual awareness information; and altering the measurement information of the handover measurement report based on the historical contextual awareness information.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate stable communication for a mobile station (Suemitsu:  [0015]).
	Regarding claim 20, Xie discloses all the limitations of claim 19.
	Xie does not expressly disclose collecting contextual awareness information associated with the UE over a period of time; determining historical contextual awareness information based on the collected contextual awareness information; and reducing the rate of handovers by altering the measurement information of the handover measurement report based on the historical contextual awareness information.
	Suemitsu discloses collecting contextual awareness information associated with the UE over a period of time (historical information (such as reception level in communications with base stations, according to [0062]) of a mobile station is collected, according to [0015]); 
	determining historical contextual awareness information based on the collected contextual awareness information (historical information (such as reception level in communications with base stations, according to [0062]) of a mobile station is collected, according to [0015]); and 
	reducing the rate of handovers by altering the measurement information of the handover measurement report based on the historical contextual awareness information (the mobile device historical information determines the nature of the measurement information transmitted to one or more base stations, according to [0102]-[0103], whereby the number of handovers is reduced based on the mobile station historical information, according to [0015]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xie with Suemitsu by collecting contextual awareness information associated with the UE over a period of time; determining historical contextual awareness information based on the collected contextual awareness information; and reducing the rate of handovers by altering the measurement information of the handover measurement report based on the historical contextual awareness information.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate stable communication for a mobile station (Suemitsu:  [0015]).
	Regarding claim 21, Xie discloses all the limitations of claim 19.  Additionally, Xie discloses reducing the rate of handovers by reducing the frequency of transmission of the handover measurement report (the measurement period reporting interval is modified in proportion to a scaling factor, according to [0084], [0115], whereby said scaling factor may be increased for a slower moving terminal (thereby leading to a long measurement period reporting interval and thus a reduced frequency of transmission of measurement reports and less frequent handovers), according to [0116]).
	Xie does not expressly disclose collecting contextual awareness information associated with the UE over a period of time; determining historical contextual awareness information based on the collected contextual awareness information; and reducing the rate of handovers based on the historical contextual awareness information.
	Suemitsu discloses collecting contextual awareness information associated with the UE over a period of time (historical information (such as reception level in communications with base stations, according to [0062]) of a mobile station is collected, according to [0015]); 
	determining historical contextual awareness information based on the collected contextual awareness information (historical information (such as reception level in communications with base stations, according to [0062]) of a mobile station is collected, according to [0015]); and 
	reducing the rate of handovers based on the historical contextual awareness information (the number of handovers is reduced based on the mobile station historical information, according to [0015]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xie with Suemitsu by collecting contextual awareness information associated with the UE over a period of time; determining historical contextual awareness information based on the collected contextual awareness information; and reducing the rate of handovers based on the historical contextual awareness information.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate stable communication for a mobile station (Suemitsu:  [0015]).
	Regarding claim 25, Xie discloses all the limitations of claim 19.  Additionally, Xie discloses determining real-time contextual awareness information associated with the UE (measurement parameter information associated with the UE is determined, according to [0084]); and 
selecting the one of the plurality of RATs based on the real-time contextual awareness information (the measurement parameter information associated with the UE is determined is used for handover or reselection to a particular RAT, according to [0084]).
	Xie does not expressly disclose collecting contextual awareness information associated with the UE over a period of time; determining historical contextual awareness information based on the collected contextual awareness information; and selecting the one of the plurality of RATs based on the historical contextual awareness information.
	Suemitsu discloses collecting contextual awareness information associated with the UE over a period of time (historical information (such as reception level in communications with base stations, according to [0062]) of a mobile station is collected, according to [0015]); 
	determining historical contextual awareness information based on the collected contextual awareness information (historical information (such as reception level in communications with base stations, according to [0062]) of a mobile station is collected, according to [0015]); and 
	selecting the one of the plurality of RATs based on the historical contextual awareness information (a particular base station (which belongs to a particular RAT, such as W-CDMA, according to [0067]) is selected based on mobile station historical information, according to Abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xie with Suemitsu by collecting contextual awareness information associated with the UE over a period of time; determining historical contextual awareness information based on the collected contextual awareness information; and selecting the one of the plurality of RATs based on the historical contextual awareness information.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate stable communication for a mobile station (Suemitsu:  [0015]).
	Regarding claim 26, the combination of Xie and Suemitsu discloses all the limitations of claim 25.  Additionally, Xie discloses that the rate of handoffs includes a rate of handovers (“handoff” and “handover” are considered to be synonymous).
	Xie does not expressly disclose reducing a frequency of transmission of a handover measurement report to reduce the rate of handovers based on the historical contextual awareness information, or altering the handover measurement report to reduce the rate of handovers based on the historical contextual awareness information.
	Suemitsu discloses reducing a frequency of transmission of a handover measurement report to reduce the rate of handovers based on the historical contextual awareness information, or altering the handover measurement report to reduce the rate of handovers based on the historical contextual awareness information (the mobile device historical information determines the nature of the measurement information transmitted to one or more base stations, according to [0102]-[0103], whereby the number of handovers is reduced based on the mobile station historical information [“altering the handover measurement report to reduce the rate of handovers based on the historical contextual awareness information”], according to [0015]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xie as modified by Suemitsu with Suemitsu by reducing a frequency of transmission of a handover measurement report to reduce the rate of handovers based on the historical contextual awareness information, or altering the handover measurement report to reduce the rate of handovers based on the historical contextual awareness information.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate stable communication for a mobile station (Suemitsu:  [0015]).
	Regarding claim 27, the combination of Xie and Suemitsu discloses all the limitations of claim 25.  Additionally, Xie discloses that the rate of handoffs includes a rate of handovers (“handoff” and “handover” are considered to be synonymous); and
	altering a handover measurement report for maintaining the wireless connection with the selected one of the plurality of RATs (the terminal selectively modifies the measurement parameters of a measurement report in order to meet the requirement of a cell handover to a different RAT, according to [0084]); and 
	transmitting the altered handover measurement report to cause the wireless connection to be maintained with the selected one of the plurality of RATs (the measurement report is sent to the network for the purpose of receiving service with the selected RAT, according to [0084]).
	Xie does not expressly disclose that the handover measurement report is altered based on the historical contextual awareness information.
	Suemitsu discloses that the handover measurement report is altered based on the historical contextual awareness information (the mobile device historical information determines the nature of the measurement information transmitted to one or more base stations, according to [0102]-[0103]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xie as modified by Suemitsu with Suemitsu such that the handover measurement report is altered based on the historical contextual awareness information.
	One of ordinary skill in the art would have been motivated to make this modification in order to facilitate stable communication for a mobile station (Suemitsu:  [0015]).
	Claim 29 does not differ substantively from claim 18, and is therefore rejected on the same grounds as claim 18.

Allowable Subject Matter
10.	Claims 6-12 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645